DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
In the amendment dated 1/10/2022, the following has occurred: Claims 1 and 7 have been amended; Claims 21-28 have been added.
Claims 1-28 are pending and are examined herein. Claims 11-20 remain withdrawn. Claims 1-10 and 21-28 are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 21 is objected to for the following informalities: the limitation “wherein the conductive rupture plate electrically connected […]” appears to be missing a copula; the limitation “wherein the plug portion extending through both the opening in the central portion of the conductive plate” should be “wherein the plug extends through […]”.

Claim Rejections - 35 USC § 103
Claim 1-10, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0216870 to Kim et al.) in view of  Miyahisa (US 2005/0147878 to Miyahisa et al.).
	Regarding Claims 1 and 8, Kim teaches:
a battery comprising a can 200 
a jelly roll 300 contained in the can (Fig. 2)
a top insulator 600 contained in the can adjacent to and above the jelly roll (Fig. 12, para 0039)
a battery cap 100 welded to an inner surface of the can adjacent to and above the top insulator (Fig. 2, para 0041)
an outer conductive ring 180/170 (para 0047)
an insulator ring 160 (para 0041)
a conductive top plate 130 wherein the outer ring, insulator ring, and top plate are crimped together (Fig. 2)
	Kim appears to teach that the top plate 130 is gathered together and supported by the gasket 160 (Fig. 10) such that “crimped together” within the broadest reasonable interpretation of the claim is disclosed therein. Insofar as Fig. 10 is not deemed to read on a narrower interpretation of “crimped together” the Office points out that in the prior art it was conventional to crimp all the upper plate architecture together (see e.g. Fig. 1 of US 2012/0282504) and that it would have been obvious to one of ordinary skill in the art to extend the outer ring 170/180 around the top plate 150 with the motivation to secure it via a stronger means than disclosed in e.g. Figs. 2 and 10 where it is crimped with the insulator ring and welded to the rupture plate 130.
	Kim further teaches:
a conductive rupture plate 150 connected to the conductive top plate (paras 0078)
a cathode electrically connected to the conductive rupture plate 150 as lead 310 and conventionally known to “extend” into the jelly roll in order to be effectively welded thereto (para 0038)

    PNG
    media_image1.png
    474
    612
    media_image1.png
    Greyscale

	Kim does not explicitly teach:
wherein the conductive top plate 130 contains an opening in a central portion thereof
	Kim teaches that the battery is filled with electrolyte but does not disclose a particular method for doing this (para 0043). Miyahisa, from the same field of invention, regarding a cell with a cap, teaches a rupture plate 21 with an opening in the middle and a conducting top plate 14/17 with a corresponding notch 13/19, the hole having a cover 22/23 that at least partially extends into the opening and a top portion 22 so that electrolyte can be injected into the center of the cell (Figs. 5b and 7a, paras 0063, 0070-0073). 

    PNG
    media_image2.png
    448
    670
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide a hole in a central portion of the conductive top plate and the rupture plate, and to further provide a cover with a plug portion and a top portion, as suggested in Miyahisa, with the motivation to provide a central access location for injecting the electrolyte.
	Regarding Claim 2, Kim teaches:
a second insulator ring 140 disposed about a periphery of the conductive rupture plate 138 (Fig. 2, para 0079)
	Regarding Claim 3, Kim teaches:
an expansion volume located between the top insulator and the conductive rupture plate (see Fig. 3)
	Regarding Claim 4, Kim teaches:
an outer conductive ring comprising a flat surface on an upper portion (Fig. 3)
Regarding Claims 5 and 6, Kim teaches:
wherein the outer conductive ring is anodic and the conductive top plate is cathodic (para 0043)
	Regarding Claims 7 and 8, Kim does not explicitly teach:
wherein a cover is welded upon the opening in the central portion of the conductive top plate
further comprising an opening in a central portion of the rupture plate and the cover comprising a top portion and a plug portion extending through both openings in the top plate and the rupture plate
	Miyahisa, from the same field of invention, regarding a cell with a cap, teaches a rupture plate 21 with an opening in the middle and a conducting top plate 14/17 with a corresponding notch 13/19, the hole having a cover 23 that at least partially extends into the opening and a top portion so that electrolyte can be injected into the center of the cell (Figs. 5b and 7a, paras 0063, 0070-0073). It would have been obvious to one of ordinary skill in the art to provide a hole in a central portion of the conductive top plate and the rupture plate, and to further provide a cover with a plug portion and a top portion, as suggested in Miyahisa, with the motivation to provide a central access location for injecting the electrolyte. Miyahisa further teaches that the cover is welded to the top plate 21 to plug the hole and prevent electrolyte leakage during normal operation (para 0089). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claims 9 and 10, Kim teaches:
wherein the conductive rupture plate is frangibly connected to the conductive top plate (para 0055)
wherein a frangible connection between the conductive rupture plate 135 and the conductive top plate 138 enables electrical separation of the conductive rupture plate 135 from the conductive top plate 138 upon an overpressure event (Fig. 3, paras 0055-0056)
	Although Kim does not appear to explicitly teach the connection is formed by welding, welding these two component parts was conventional in the art. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 21, Kim teaches:
a battery comprising a can 200 (Fig. 2, para 0037)
a jelly roll 300 contained in the can (Fig. 2)
a top insulator 600 contained in the can adjacent to and above the jelly roll (Fig. 12, para 0039)
a battery cap 100 welded to an inner surface of the can adjacent to and above the top insulator (Fig. 2, para 0041)
an outer conductive ring 180/170 (para 0047)
an insulator ring 160 (para 0041)
a conductive top plate 130 wherein the outer ring, insulator ring, and top plate are crimped together (Fig. 2)
	Kim appears to teach that the top plate 130 is gathered together and supported by the gasket 160 (Fig. 10) such that “crimped together” within the broadest reasonable interpretation of the claim is disclosed therein. Insofar as Fig. 10 is not deemed to read on a narrower interpretation of “crimped together” the Office points out that in the prior art it was conventional to crimp all the upper plate architecture together (see e.g. Fig. 1 of US 2012/0282504) and that it would have been obvious to one of ordinary skill in the art to extend the outer ring 170/180 around the top plate 150 with the 130.
	Kim further teaches:
a conductive rupture plate 150 connected to the conductive top plate and containing holes in the central portion thereof (Fig. 2)
a cathode electrically connected to the conductive rupture plate 150 as lead 310 and conventionally known to “extend” into the jelly roll in order to be effectively welded thereto (para 0038)
	Kim does not explicitly teach:
wherein the conductive top plate 130 contains an opening in a central portion thereof
wherein the top plate and the rupture plate have openings in a central portion thereof
a cover including a top portion and a plug portion extending through both openings in the top plate and rupture plate
	Kim teaches that the battery is filled with electrolyte but does not disclose a particular method for doing this (para 0043). Miyahisa, from the same field of invention, regarding a cell with a cap, teaches a rupture plate 21 with an opening in the middle and a conducting top plate 14/17 with a corresponding notch 13/19, the hole having a cover 23 that at least partially extends into the opening and a top portion so that electrolyte can be injected into the center of the cell (Figs. 5b and 7a, paras 0063, 0070-0073). It would have been obvious to one of ordinary skill in the art to provide a hole in a central portion of the conductive top plate and the rupture plate, and to further provide a cover with a plug portion and a top portion, as suggested in Miyahisa, with the motivation to provide a central access location for injecting the electrolyte.
	Regarding Claim 22
a second insulator ring 140 disposed about a periphery of the conductive rupture plate 138 (Fig. 2, para 0079)
	Regarding Claim 23, Kim teaches:
an expansion volume located between the top insulator and the conductive rupture plate (see Fig. 2)
	Regarding Claim 24, Kim teaches:
an outer conductive ring comprising a flat surface 180 on an upper portion (Fig. 3)
	Regarding Claims 25 and 26, Kim teaches:
wherein the outer conductive ring is anodic and the conductive top plate is cathodic (para 0038)
	Regarding Claims 27 and 28, Kim teaches:
wherein the conductive rupture plate is frangibly connected to the conductive top plate (para 0055)
wherein a frangible connection between the conductive rupture plate 135 and the conductive top plate 138 enables electrical separation of the conductive rupture plate 135 from the conductive top plate 138 upon an overpressure event (Fig. 3, paras 0055-0056)
	Although Kim does not appear to explicitly teach the connection is formed by welding, welding these two component parts was conventional in the art. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Response to Arguments
Applicant’s Remarks submitted 1/10/2022 have been fully considered but do not place the application in condition for allowance. Upon further search and consideration in view of the instant amendments, the rejections have been modified to rely on Kim in view of Miyahisa. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2005/0260489
US 2011/0236733
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723